Citation Nr: 1420468	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD), also claimed as bipolar disorder.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for bipolar disorder (BPD).  

4.  Propriety of reduction of left knee patellofemoral syndrome disability evaluation from 40 to 10 percent disabling, effective August 1, 2012.  

5.  Propriety of reduction of asthma disability evaluation from 30 to 10 percent disabling, effective August 1, 2012.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to July 1999, April 2002 to May 2002, and from March 2004 to October 2005.  He is the recipient of the Global War on Terrorism Medal 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2009, and April 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  

As will be discussed in the remand section below, the RO, in the April 2012 rating determination, reduced the Veteran's disability evaluations for left patellofemoral syndrome and asthma from 40 to 10 percent and from 30 to 10 percent, respectively, effective August 1, 2012.  The Veteran filed a notice of disagreement with the April 2012 rating determination.  To date, a statement of the case has not been issued with regard to the reductions.  

The issues of propriety of reduction of left knee patellofemoral syndrome disability evaluation from 40 to 10 percent disabling, effective August 1, 2012, and propriety of reduction of asthma evaluation from 30 to 10 percent disabling, effective August 1, 2012, are addressed in the remand portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD, also claimed as BPD, in December 2007.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for PTSD, also claimed as BPD, raises a reasonable possibility of substantiating the claim.

3.  PTSD and bipolar disorder were incurred in service.


CONCLUSIONS OF LAW

1.  The December 2007 rating determination denying service connection for PTSD, also claimed as BPD, became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD, also claimed as BPD, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and BPD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD, also claimed as BPD, and the actual grants of service connection for PTSD and BPD, further assistance is not required to substantiate that element of the claims.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  

In December 2007, the RO denied service connection for PTSD, also claimed as bipolar disorder.  In denying service connection, the RO noted that service treatment records contained a diagnosis of adjustment disorder with disturbances of motivation in September 2005.  The RO further observed that treatment records from West Palm Beach VA Medical Center showed treatment for PTSD, bipolar affective disorder, and partner relational problems.  It indicated that these records noted that the Veteran was experiencing sleeping problems, bad dreams, hyper startle response, a bad temper, and feelings of hopelessness and helplessness at times.  

The RO noted that it had sent the Veteran a VCAA letter in April 2007 and had received no response.  The RO further indicated that the Veteran was scheduled for a VA examination and failed to report.  The RO also noted that the VA examination was rescheduled per the Veteran's request and he again failed to report.  It indicated that evidence expected from this examination might have been material to the outcome and could not be considered.  The RO denied service connection for PTSD as the evidence failed to show a current condition which was caused by his military service.  The RO notified the Veteran of its decision in December 2007.  Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records and evidence of his failure to report for several scheduled VA examinations.  

In June 2008, the Veteran requested service connection for bipolar disorder and PTSD.  Evidence added to the record since the December 2007 denial includes VA treatment records, statements and testimony of the Veteran, and the results of two VA examinations, performed in February 2009 and May 2011.  

Also during the course of the appeal, the regulations concerning the necessary elements of service connection for PTSD were revised.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The additional evidence added to the record included a May 2011 VA examination report, wherein the examiner indicated that the Veteran met the criteria for PTSD and noted that the stressor had been conceded in a previous examination in 2009 at which time it was noted that he served in an imminent danger pay area.  The examiner stated that the Veteran's PTSD was most likely related to his previously conceded military experiences.  The examiner further indicated that the Veteran also met the criteria for BPD.  He indicated that the BPD did not result from specific trauma, however, it was most likely that his bipolar disorder first began during his military service and that his current BPD was a progression of the same illness first seen during service.  

The examiner noted that the Veteran's report was consistent with the DSM criteria for PTSD and that multiple mental health providers had diagnosed PTSD from 2007 to the present, with service records indicating the likelihood of a criterion A stressor.  It was also reported that the Veteran had been hospitalized for five days due to "exacerbation of PTSD and mood symptoms," according to the medical record.   The examiner further observed that as to the BPD, the Veteran was found fit for duty when enlisting in the military and there was no evidence of overt psychiatric disorder.  He began experiencing mood lability and mood disorder while in the military.  He opined that the BPD was most likely related to the Veteran's period of service.  

The basis for the prior denial in December 2007 was that the Veteran did not have PTSD, also claimed as BPD, related to his period of service.  The newly added evidence, in the form of the May 2011 VA examiner's report, demonstrates that the Veteran has now been diagnosed as having both PTSD and BPD related to his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For these reasons, the Board finds that the evidence received since the December 2007 rating determination is new and material to reopen service connection for a PTSD, also claimed as BPD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issues will be addressed below on the merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394   (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

As noted above, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 75 Fed. Reg. 39843  (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

As it relates to the Veteran's claims of service connection for PTSD and BPD, service treatment  records reveal the Veteran having been exposed to combat stress.  In January 2005, the Veteran was seen with complaints of stress and feeling as though the command was against him.  In a February 2005 treatment record, the Veteran was noted to have a history of seeing combat stress for four to five months, with a diagnosis of possible heightened stress episode being rendered.  The Veteran also reported having felt in great danger of being killed during his deployment and having nightmares and avoiding situations on his April 2005 post-deployment health assessment.  The Veteran was further seen for an adjustment disorder with disturbances in mood and motivation in September 2005.  The Board further observes that the Veteran is the recipient of the Global War on Terrorism Medal.

Although the Board notes that the February 2009 VA examiner indicated it was less likely than not that the Veteran's PTSD was related to his period of service, he did note that the Veteran had served in Afghanistan and that exposure to a stressor had been previously conceded.  He also noted that the Veteran had been diagnosed as having PTSD in various VA treatment records, but found that the Veteran did not meet the all the criteria necessary for a diagnosis of PTSD, specifically the avoidance criteria.  He did however indicate that the Veteran should be reevaluated in the future to determine if he met the full criteria for PTSD.  The examiner also indicated that the Veteran met the criteria for BPD.  

While the February 2009 VA examiner indicated that the Veteran did not meet the full criteria for PTSD, he did note the stressor and that it had been previously conceded.  Moreover, the examination was performed prior to the change in the regulations.  

As noted above, the May 2011 VA examiner specifically found that the Veteran met the criteria for PTSD and that it was related to his in-service stressors which had been previously conceded.  As the Veteran has been shown to have the necessary required stressor and as the evidence is at least in equipoise as to whether the Veteran currently has PTSD, with the diagnosed PTSD being linked by the VA examiner to the Veteran's military service, the criteria for the granting of service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the issue of service connection for BPD, both the February 2009 and May 2011 VA examiner diagnosed the Veteran as having BPD.  As noted above, the May 2011 VA examiner linked the Veteran's BPD to his period of service, providing rationale to support his claim.  As such, service connection is also warranted for BPD.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD, also claimed as bipolar disorder, is granted.  

Service connection for PTSD is granted.  

Service connection for BPD is granted.  


REMAND

With regard to the issues of the propriety of reduction of the left knee patellofemoral syndrome disability evaluation from 40 to 10 percent disabling, effective August 1, 2012, and the propriety of reduction of the asthma evaluation from 30 to 10 percent disabling, effective August 1, 2012, the Board notes that while the Veteran and his representative have testified that they perfected their appeal on this these issues, a review of the record, to include documents in Virtual VA and VBMS reveals no evidence of the issuance of a statement of the case on these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the above issues are REMANDED for the following action:

Issue a statement of the case on the issues of the propriety of the reduction of the left knee patellofemoral syndrome disability evaluation from 40 to 10 percent disabling, effective August 1, 2012, and the propriety of reduction of the asthma evaluation from 30 to 10 percent disabling, effective August 1, 2012.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


